DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-5 and 11-12 are allowable over the prior art of record. The closest prior art of record Zeng (Publication Number 20200054528), teaches a method for color shift compensation based on an abnormal image detection and a display device, including storing inputted n numbers of sub-pixel values in a row storage space; judging every spaced two of the sub-pixel values whether are the same or not; initiating a color shift compensation if the spaced two of the sub-pixel values being different; judging every adjacent two of the sub-pixel values whether are different if every spaced two of the sub-pixel values are the same; judging every one of the sub-pixel values in a current row storage space whether is different from a sub-pixel value in a previous row storage space corresponding to the sub-pixel value in the current row storage space; doing not initiate a color shift compensation if every one of the sub-pixel values in the current row storage space is different from that in the previous row (see Zeng, abstract). The reasons for allowance of these claims are that the prior art of record neither anticipates, 
Dependent claims 4-5 and 11-12 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198